Citation Nr: 1226293	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from September 1967 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was brought before the Board in March 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. Degenerative disc disease of the lumbar spine is manifested by subjective complaints of pain, difficulty standing and sitting, fatigability and decreased range of motion with objective evidence of moderate limitation of motion of the lumbar spine; there is no objective evidence of ankylosis, neurological manifestations or incapacitating episodes having a total duration of at least six weeks during a twelve-month period.

2. There is no competent evidence of record providing an objective diagnosis of a neurological disability associated with service-connected degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine prior have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through a notice letter dated February 2008.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 .

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations for his lumbar spine disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the evaluating the Veteran's lumbar spine disability, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was previously remanded by the Board in March 2011.  Specifically, the Board determined that outstanding private treatment records should be obtained and the Veteran provided a new VA examination.  All private treatment records identified by the Veteran were requested in March 2011 and obtained in April 2011.  Further, the Veteran was provided a VA examination in May 2011, which the Board has determined is adequate.  As such, there has been substantial compliance with the March 2011 remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 , 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  In addition, the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  As such, Diagnostic Code 5243 pertaining to intervertebral disc syndrome is also applicable to the instant claim.  Diagnostic Code 5243 rates intervertebral disc syndrome based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (see also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's lumbar spine disability has been assigned an evaluation of 20 percent throughout the appeal period.  For the reasons discussed further below, the Board finds an evaluation in excess of 20 percent is not warranted at any point during the appeal period.  In this regard, the Veteran's lumbar spine disability is manifested by the subjective complaints of pain, especially after sitting or standing, with objective evidence of moderate limitation of motion.  There is no objective evidence of ankylosis of the thoracolumbar spine or the entire spine or incapacitating episodes at any point during the appeal period.

With regards to range of motion testing, an April 2008 VA contract examination noted the Veteran as exhibiting full flexion to 90 degrees and extension to 10 degrees.  The examiner noted that these findings included consideration of any additional pain, weakness, fatigue or lack of endurance on repetitive motion.  See DeLuca, supra.  A May 2011 VA examination report notes the Veteran exhibited flexion to 80 degrees with no ability to extend the lumbar spine.  There was no additional limitation of motion with repetitive testing.  See DeLuca, supra.

Applying the range of motion measurements to the General Ratings Formula, the results of the April 2008 and May 2011 examinations demonstrate the Veteran is not entitled to an evaluation greater than 20 percent for his lumbar spine disability based upon limitation of motion.  See 38 C.F.R. § 4.71a.  In this regard, the Board notes there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less during at any point during the appeal period.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine.  Id.

The Board acknowledges the Veteran's complaints of pain throughout the range of motion of his lumbar spine.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than 80 degrees as discussed above and, as such, does not serve as a basis for an evaluation in excess of 20 percent for orthopedic manifestations of degenerative disc disease.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board has also considered whether the Veteran is entitled to an increased evaluation under the schedular criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, a higher evaluation is not warranted because there is no competent medical evidence of incapacitating episodes, defined by regulation as physician prescribed bed rest, at any point in the appeal period.  

The Board acknowledges the Veteran's contentions that his service-connected degenerative disc disease of the lumbar spine warrants  an evaluation greater than 20 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this regard, the Board acknowledges the Veteran's complaint of bilateral leg numbness and occasional radiating pain, which are reflected in private treatment records and the April 2008 VA contract examination report.  However, despite the Veteran's documented complaints, there is no objective diagnosis of a neurological disability manifesting from his service-connected lumbar spine disability.  In this regard, the results of a sensory examination in May 2011 found both lower extremities were normal to vibration, position sense, pain or pinprick and light touch testing with no dysesthesias.  Further, a detailed motor exam found active movement against full resistance bilaterally on hip flexion and extension, knee flexion, ankle dorsiflexion and plantar flexion and great toe extension.  Furthermore, there is no competent evidence of bowel or bladder impairment.  Therefore, as there is no diagnosed neurological disability associated with the Veteran's degenerative disc disease of the lumbar spine, a separate evaluation is not warranted.

The Board has considered whether a staged rating is appropriate in the instant case.  See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's lumbar spine disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the discussion above reflects that the symptoms of the Veteran's lumbar spine disability, both orthopedic and neurological, are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and there is no medical evidence that the Veteran's disability has markedly interfered with employment.  Further, while the Veteran has indicated he experiences increased absenteeism, he has not stated that he is unable to perform his duties due to his service-connected lumbar spine disability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.




	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


